Title: From George Washington to Major General Stirling, 25 July 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Head Quarters Wrights Mills [N.Y.] 25th July 1778
          
          I desire that you and the General Officers upon the Court Martial would meet here at
            five OClock this Afternoon, when the other General Officers will be assembled, to
            consider of some measures that respect the Army at large.
          I would submit it to the Court, whether it would not be more convenient to adjourn to
            the plains, where the Witnesses may be attending their respective duties, and be at hand
            when called for. I am my Lord Your most obt Servt
          
            Go: Washington
          
        